INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (this "AGREEMENT"), dated as of the 28st day of July,
2006, by and between LitFunding Corp., a Nevada corporation with headquarters
located at 6375 S. Pecos Rd., Suite 217, Las Vegas, Nevada 89120 (the
"Company"), and Imperial Capital Holdings, LLC. (the "Investor").

 

Whereas, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Three Million dollars
($3,000,000) to purchase the Company's Common Stock, $0.001 par value per share
(the "Common Stock");

 

Whereas, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the "1933 Act"), Rule
506 of Regulation D, Regulation S, and the rules and regulations promulgated
thereunder, and/or upon such other exemption from the registration requirements
of the 1933 Act as may be available with respect to any or all of the
investments in Common Stock to be made hereunder; and

 

Whereas, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (as amended from time to time, the
"Registration Rights Agreement") pursuant to which the Company has agreed to
provide certain registration rights under the 1933 Act, and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.

 

“1933 Act” shall have the meaning set forth in the preamble of this agreement.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as it may be amended.

 

“Affiliate” shall have the meaning specified in Section 5(h), below.

 

“Agreement” shall mean this Investment Agreement.

 

“Best Bid” shall mean the highest posted bid price of the Common Stock.

 

 

1


--------------------------------------------------------------------------------



“Buy In” shall have the meaning specified in Section 6, below.

 

“Buy In Adjustment Amount” shall have the meaning specified in Section 6.

 

“Closing” shall have the meaning specified in Section 2(h).

 

“Closing Date” shall mean no more than seven (7) Trading Days following the Put
Notice Date.

 

“Common Stock” shall have the meaning set forth in the preamble of this
Agreement.

 

“Control” or “Controls” shall have the meaning specified in Section 5(h).

 

“Covering Shares” shall have the meaning specified in Section 6.

 

“Effective Date” shall mean the date the SEC declares effective, under the 1933
Act, the Registration Statement covering the Securities.

 

“Environmental Laws” shall have the meaning specified in Section 4(m).

 

“Execution Date” shall mean the date indicated in the preamble to this
Agreement.

 

“Indemnities” shall have the meaning specified in Section 11.

 

“Indemnified Liabilities” shall have the meaning specified in Section 11.

 

“Ineffective Period” shall mean any period of time that the Registration
Statement or any Supplemental Registration Statement (as defined in the
Registration Rights Agreement) becomes ineffective or unavailable for use for
the sale or resale, as applicable, of any or all of the Registrable Securities
(as defined in the Registration Rights Agreement) for any reason (or in the
event the prospectus under either of the above is not current and deliverable)
during any time period required under the Registration Rights Agreement.

 

“Investor” shall have the meaning indicated in the preamble of this Agreement.

 

“Material Adverse Effect” shall have the meaning specified in Section 4(a).

 

“Maximum Common Stock Issuance” shall have the meaning specified in Section
2(I).

 

“Minimum Acceptable Price” with respect to any Put Notice Date shall mean
seventy-five percent (75%) of the lowest closing Best Bid price for the ten (10)
Trading Day period immediately preceding such Put Notice Date.

 

“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is twenty-four (24) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 9, below.

 

2


--------------------------------------------------------------------------------



“Pricing Period” shall mean the period beginning on the Put Notice Date and
ending on and including the date that is five (5) Trading Days after such Put
Notice Date.

 

“Principal Market” shall mean the American Stock Exchange, Inc., the National
Association of Securities Dealers, Inc. Over-the-Counter Bulletin Board, the
NASDAQ National Market System or the NASDAQ SmallCap Market, whichever is the
principal market on which the Common Stock is listed.

 

“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

 

“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

 

“Purchase Price” shall mean ninety-three percent (93%) of the lowest closing
Best Bid price of the Common Stock during the Pricing Period.

 

“Put Amount” shall have the meaning set forth in Section 2.2 hereof.

 

“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in U.S. dollars, the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.

 

“Put Notice Date” shall mean the Trading Day immediately following the day on
which the Investor receives a Put Notice, however a Put Notice shall be deemed
delivered on (a) the Trading Day it is received by facsimile or otherwise by the
Investor if such notice is received prior to 9:00 am Eastern Time, or (b) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 9:00 am Eastern Time on a Trading Day. No Put Notice may be deemed
delivered on a day that is not a Trading Day.

 

“Put Restriction” shall mean the days between the beginning of the Pricing
Period and Closing Date. During this time, the Company shall not be entitled to
deliver another Put Notice.

 

“Registration Period” shall have the meaning specified in Section 5.3, below.

 

“Registration Rights Agreement” shall have the meaning set forth in the
recitals, above.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Common Stock issuable hereunder.

 

“Related Party” shall have the meaning specified in Section 5.8.

 

“Resolution” shall have the meaning specified in Section 8.5.

 

“SEC” shall mean the U.S. Securities & Exchange Commission.

 

3


--------------------------------------------------------------------------------



“SEC Documents” shall have the meaning specified in Section 4.6.

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.

 

“Shares” shall mean the shares of the Company’s Common Stock.

 

“Sold Shares” shall have the meaning specified in Section 6.

 

“Subsidiaries” shall have the meaning specified in Section 4.1.

 

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.

 

“Transaction Documents” shall mean this Agreement, the Registration Rights
Agreement, and each of the other agreements entered into by the parties hereto
in connection with this Agreement.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

2.1 PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set
forth herein, the Company shall issue and sell to the Investor, and the Investor
shall purchase from the Company, up to that number of Shares having an aggregate
Purchase Price of Three Million dollars ($3,000,000).

2.2 DELIVERY OF PUT NOTICES.

2.2.1 Subject to the terms and conditions of the Transaction Documents, and from
time to time during the Open Period, the Company may, in its sole discretion,
deliver a Put Notice to the Investor which states the Put Amount (designated in
U.S. Dollars) which the Company intends to sell to the Investor on a Closing
Date. The Put Notice shall be in the form attached hereto as Exhibit F and
incorporated herein by reference. The amount that the Company shall be entitled
to Put to the Investor (the "Put Amount") shall be equal to, at the Company's
election, either:

2.2.1.1 Two Hundred percent (200%) of the average daily volume (U.S. market
only) of the Common Stock for the ten (10) Trading Days prior to the applicable
Put Notice Date, multiplied by the average of the three (3) daily closing Best
Bid prices immediately preceding the Put Date, or

2.2.1.2 Twenty-Five Thousand dollars ($25,000); provided that in no event will
the Put Amount be more than Two Hundred Fifty Thousand Dollars ($250,000) with
respect to any single Put. During the Open Period, the Company shall not be
entitled to submit a Put Notice until after the previous Closing has

 

4


--------------------------------------------------------------------------------



been completed. The Purchase Price for the Common Stock identified in the Put
Notice shall be equal to ninety-three percent (93)% of the lowest closing Best
Bid price of the Common Stock during the Pricing Period.

2.2.2 If any closing Best Bid price during the applicable Pricing Period with
respect to that Put Notice is less than Seventy-Five percent (75%) of any
closing Best Bid prices of the Common Stock for the ten (10) Trading Days prior
to the Put Notice Date (the "Minimum Acceptable Price"), the Put Notice will
terminate at the Company's request. In the event that the closing Best Bid
prices for the applicable Pricing Period is less than the Minimum Acceptable
Price, the Company may elect, by sending written notice to the Investor to
cancel the Put Notice.

2.3 INVESTOR'S OBLIGATION TO PURCHASE SHARES. Subject to the conditions set
forth in this Agreement, following the Investor's receipt of a validly delivered
Put Notice, the Investor shall be required to purchase from the Company during
the related Pricing Period that number of Shares having an aggregate Purchase
Price equal to the lesser of (i) the Put Amount set forth in the Put Notice, and
(ii) twenty percent (20%) of the aggregate trading volume of the Common Stock
during the applicable Pricing Period times (x) the lowest closing Best Bid
prices of the Company's Common Stock during the specified Pricing Period, but
only if said Shares bear no restrictive legend, are not subject to stop transfer
instructions, pursuant to Section 2.5, prior to the applicable Closing Date.

2.4 CONDITIONS TO INVESTOR'S OBLIGATION TO PURCHASE SHARES. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be entitled to
deliver a Put Notice and the Investor shall not be obligated to purchase any
Shares at a Closing (as defined in Section 2.5) unless each of the following
conditions are satisfied:

2.4.1      a Registration Statement shall have been declared effective and shall
remain effective and available for the resale of all the Registrable Securities
(as defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Put Notice;

2.4.2      at all times during the period beginning on the related Put Notice
Date and ending on and including the related Closing Date, the Common Stock
shall have been listed on the Principal Market and shall not have been suspended
from trading thereon for a period of two (2) consecutive Trading Days during the
Open Period and the Company shall not have been notified of any pending or
threatened proceeding or other action to suspend the trading of the Common
Stock;

2.4.3      the Company has complied with its obligations and is otherwise not in
breach of a material provision of, or in default under, this Agreement, the
Registration Rights Agreement or any other agreement executed in connection
herewith which has not been corrected prior to delivery of the Put Notice Date;

 2.4.4      no injunction shall have been issued and remain in force, or action
commenced by a governmental authority which has not been stayed or abandoned,
prohibiting the purchase or the issuance of the Securities; and

 

5


--------------------------------------------------------------------------------



2.4.5      the issuance of the Securities will not violate any shareholder
approval requirements of the Principal Market.

If any of the events described in clauses 2.4.1 through 2.4.5 above occurs
during a Pricing Period, then the Investor shall have no obligation to purchase
the Put Amount of Common Stock set forth in the applicable Put Notice.

2.5 MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the satisfaction of
the conditions set forth in Sections 2.4.1 through 2.4.5, the closing of the
purchase by the Investor of Shares (a "Closing") shall occur on the date which
is no later than seven (7) Trading Days following the applicable Put Notice Date
(each a "Closing Date"). Prior to each Closing Date, (i) the Company shall
deliver to the Investor pursuant to this Agreement, certificates representing
the Shares to be issued to the Investor on such date and registered in the name
of the Investor; and (ii) the Investor shall deliver to the Company the Purchase
Price to be paid for such Shares, determined as set forth in Sections 2.2 and
2.4. In lieu of delivering physical certificates representing the Securities and
provided that the Company's transfer agent then is participating in The
Depository Trust Company ("DTC") Fast Automated Securities Transfer ("FAST")
program, upon request of the Investor, the Company shall use its commercially
reasonable efforts to cause its transfer agent to electronically transmit the
Securities by crediting the account of the Investor's prime broker (which shall
be specified by the Investor a reasonably sufficient time in advance) with DTC
through its Deposit Withdrawal Agent Commission ("DWAC") system.

The Company understands that a delay in the issuance of Securities beyond the
Closing Date could result in economic loss to the Investor. After the Effective
Date, as compensation to the Investor for such loss, the Company agrees to pay
late payments to the Investor for late issuance of Securities (delivery of
Securities after the applicable Closing Date) in accordance with the following
schedule (where "No. of Days Late" is defined as the number of trading days
beyond the Closing Date. The Amounts are cumulative.):

LATE PAYMENT FOR EACH

NO. OF DAYS LATE  

 $10,000 OF COMMON STOCK

1  

 $100

2  

 $200

3  

 $300

4  

 $400

5  

 $500

6  

 $600

7  

 $700

8  

 $800

9  

 $900

10  

 $1,000

Over 10  

 $1,000 + $200 for each Business Day late beyond 10 days

6


--------------------------------------------------------------------------------



 

 

The Company shall pay any payments incurred under this Section in immediately
available funds upon demand by the Investor. Nothing herein shall limit the
Investor's right to pursue actual damages for the Company's failure to issue and
deliver the Securities to the Investor, except to the extent that such late
payments shall constitute payment for and offset any such actual damages alleged
by the Investor, and any Buy In Adjustment Amount.

2.6 OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything contained
herein to the contrary, if during the Open Period the Company becomes listed on
an exchange that limits the number of shares of Common Stock that may be issued
without shareholder approval, then the number of Shares issuable by the Company
and purchasable by the Investor, including the shares of Common Stock issuable
to the Investors, shall not exceed that number of the shares of Common Stock
that may be issuable without shareholder approval, subject to appropriate
adjustment for stock splits, stock dividends, combinations or other similar
recapitalization affecting the Common Stock (the "Maximum Common Stock
Issuance"), unless the issuance of Shares, including any Common Stock to be
issued to the Investor pursuant to Section 11(b), in excess of the Maximum
Common Stock Issuance shall first be approved by the Company's shareholders in
accordance with applicable law and the By-laws and Amended and Restated
Certificate of Incorporation of the Company, if such issuance of shares of
Common Stock could cause a delisting on the Principal Market. The parties
understand and agree that the Company's failure to seek or obtain such
shareholder approval shall in no way adversely affect the validity and due
authorization of the issuance and sale of Securities or the Investor's
obligation in accordance with the terms and conditions hereof to purchase a
number of Shares in the aggregate up to the Maximum Common Stock Issuance
limitation, and that such approval pertains only to the applicability of the
Maximum Common Stock Issuance limitation provided in this Section 2.6.

ARTICLE III

INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS.

3. The Investor represents and warrants to the Company, and covenants, that:

3.1 SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of:

3.1.1. evaluating the merits and risks of an investment in the Securities and
making an informed investment decision;

3.1.2. protecting its own interest; and

3.1.3. bearing the economic risk of such investment for an indefinite period of
time.

3.2 AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement

 

7


--------------------------------------------------------------------------------



of the Investor enforceable against the Investor in accordance with its terms,
subject as to enforceability to general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

3.3 SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor
will comply with the provisions of Section 9 of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the Common Stock.
The Investor agrees not to short, either directly or indirectly through its
affiliates, principals or advisors, the Company's common stock during the term
of this Agreement.

3.4 ACCREDITED INVESTOR. Investor is an "Accredited Investor" as that term is
defined in Rule 501(a)(3) of Regulation D of the 1933 Act.

3.5 NO CONFLICTS. The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation by the Investor of the
transactions contemplated hereby and thereby will not result in a violation of
Partnership Agreement or other organizational documents of the Investor.

3.6 OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to
the Company's business, finance and operations, which it has requested. The
Investor has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company's management.

3.7 INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

3.8 NO REGISTRATION AS A DEALER. The Investor is not and will not be required to
be registered as a "dealer" under the 1934 Act, either as a result of its
execution and performance of its obligations under this Agreement or otherwise.

3.9 GOOD STANDING The Investor is a limited liability company, duly organized,
validly existing and in good standing in the country of Nevis.

3.10 TAX LIABILITIES. The Investor understands that it is liable for its own tax
liabilities.

3.11 REGULATION M. The Investor will comply with Regulation M under the 1934
Act, if applicable.

8


--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

4. Except as set forth in the Schedules attached hereto, or as disclosed on the
Company's SEC Documents, the Company represents and warrants to the Investor
that:

4.1 ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Nevada, and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. Both the Company and the companies
it owns or controls, its “Subsidiaries,” are duly qualified to do business and
are in good standing in every jurisdiction in which its ownership of property or
the nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, "Material
Adverse Effect" means any material adverse effect on the business, properties,
assets, operations, results of operations, financial condition or prospects of
the Company and its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Transaction Documents (as defined
in Section 4.2.1, below).

4.2 AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

4.2.1 The Company has the requisite corporate power and authority to enter into
and perform this Agreement, the Registration Rights Agreement, and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents"), and to issue the Securities in accordance with the terms hereof and
thereof.

4.2.2 The execution and delivery of the Transaction Documents by the Company and
the consummation by it, of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Securities pursuant to this Agreement, have been duly and validly authorized
by the Company's Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors, or its shareholders.

4.2.3 The Transaction Documents have been duly and validly executed and
delivered by the Company.

4.2.4 The Transaction Documents constitute the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies.

 

9


--------------------------------------------------------------------------------



4.3 CAPITALIZATION. As of June 30, 2006, the authorized capital stock of the
Company consists of (i) 50,000,000 shares of Common Stock, $0.001 par value per
share, of which 21,083,902, shares are issued and outstanding (as of May 16,
2006); 2,000,000 shares of Series A Convertible Preferred Stock authorized,
$0.001 par value per share of which eight hundred thousand (800,000) shares are
issued and outstanding; (as of June 30, 2006); and 1,500,000 shares of Series B
Convertible Preferred Stock authorized, $0.001 par value per share of which one
million five hundred thousand (1,500,000) shares have been authorized for
issuance, but not yet outstanding (as of June 30, 2006). All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and non-assessable. Except as disclosed in the Company's publicly available
filings with periodic filings and other SEC Documents,

4.3.1 no shares of the Company's capital stock are subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company;

4.3.2 there are no outstanding debt securities;

4.3.3 there are no outstanding shares of capital stock, options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;

4.3.4 there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act (except the Registration Rights Agreement) and as otherwise
disclosed herein;

4.3.5 there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries;

4.3.6 there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement;

4.3.7 the Company does not have any stock appreciation rights or "phantom stock"
plans or agreements or any similar plan or agreement; and

4.3.8 there is no dispute as to the classification of any shares of the
Company's capital stock. The Company has furnished to the Investor, or the
Investor has had access through EDGAR to, true and correct copies of the
Company's Amended and Restated Articles of Incorporation, as in effect on the
date hereof (the "Certificate of Incorporation"), and the Company's By-laws, as
in effect on the date hereof (the "By-laws"), and the terms of all

 

10


--------------------------------------------------------------------------------



 

securities convertible into or exercisable for Common Stock and the material
rights of the holders thereof in respect thereto.

4.4 ISSUANCE OF SHARES. The Company plans to register approximately 15 million
Shares for issuance pursuant to this Agreement which shares have been duly
authorized and reserved for issuance (subject to adjustment pursuant to the
Company's covenant set forth in Section 5(f) below) pursuant to this Agreement.
Upon issuance in accordance with this Agreement, the Securities will be validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue thereof. In the event the Company cannot register a
sufficient number of Shares for issuance pursuant to this Agreement, the Company
will use its best efforts to authorize and reserve for issuance the number of
Shares required for the Company to perform its obligations hereunder as soon as
reasonably practicable. In addition to the 30 million shares issued pursuant to
this agreement, the Company may register up to an additional 5 million shares.

4.5 NO CONFLICTS. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws; or (ii) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or to the Company's knowledge result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of the Principal
Market or principal securities exchange or trading market on which the Common
Stock is traded or listed) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected. Except as disclosed in Schedule 4(e), neither the Company nor
its Subsidiaries is in violation of any term of, or in default under, the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
by-laws or their organizational charter or by-laws, respectively, or any
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations that would not
individually or in the aggregate have a Material Adverse Effect. The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, statute, ordinance, rule, order or
regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act to the Company's knowledge, the Company is not
required to obtain any consent, authorization, permit or order of, or make any
filing or registration (except the filing of a registration statement) with, any
court, governmental authority or agency, regulatory or self-regulatory agency or
other third party in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, the Transaction Documents

 

11


--------------------------------------------------------------------------------



in accordance with the terms hereof or thereof. All consents, authorizations,
permits, orders, filings and registrations which the Company is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the date hereof and are in full force and effect as of the date hereof.
Except as disclosed in Schedule 4(e), the Company and its Subsidiaries are
unaware of any facts or circumstances which might give rise to any of the
foregoing. The Company is not, and will not be, in violation of the listing
requirements of the Principal Market as in effect on the date hereof and on each
of the Closing Dates and is not aware of any facts which would reasonably lead
to delisting of the Common Stock by the Principal Market in the foreseeable
future.

4.6 SEC DOCUMENTS; FINANCIAL STATEMENTS. As of March 31, 2006, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). The Company has delivered to the Investor or its representatives,
or they have had access through EDGAR to, true and complete copies of the SEC
Documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board ("PCAOB") consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4(d) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its Subsidiaries or
any of their officers, directors, employees or agents have provided the Investor
with any material, nonpublic information which was not publicly disclosed prior
to the date hereof and any material, nonpublic information provided to the
Investor by the Company or its Subsidiaries or any of their officers, directors,
employees or agents prior to any Closing Date shall be publicly disclosed by the
Company prior to such Closing Date.

 

12


--------------------------------------------------------------------------------



4.7 ABSENCE OF CERTAIN CHANGES. Except as set forth in the SEC Documents, the
Company does not intend to change the business operations of the Company in any
material way. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any bankruptcy law nor does
the Company or its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings.

4.8 ABSENCE OF LITIGATION. Except as set forth in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the executive officers of Company or any of its
Subsidiaries, threatened against or affecting the Company, the Common Stock or
any of the Company's Subsidiaries or any of the Company's or the Company's
Subsidiaries' officers or directors in their capacities as such, in which an
adverse decision could have a Material Adverse Effect.

4.9 ACKNOWLEDGMENT REGARDING INVESTOR'S PURCHASE OF SHARES. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

4.10 NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except
as set forth in the SEC Documents, as of March 31, 2006, no event, liability,
development or circumstance has occurred or exists, or to the Company's
knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

4.11 EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its Subsidiaries, is any such dispute threatened. Neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company's employ or
otherwise terminate such officer's employment with the Company.

4.12 INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service

 

13


--------------------------------------------------------------------------------



mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. Except
as set forth in the SEC Documents, none of the Company's trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights necessary to conduct its
business as now or as proposed to be conducted have expired or terminated, or
are expected to expire or terminate within two (2) years from the date of this
Agreement. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth in the SEC Documents,
there is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company and its Subsidiaries have taken commercially reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.

4.13 ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to the
knowledge of management of the Company, in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants ("Environmental Laws"); (ii)
have, to the knowledge of management of the Company, received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses; and (iii) are in compliance, to the
knowledge of the Company, with all terms and conditions of any such permit,
license or approval where, in each of the three (3) foregoing cases, the failure
to so comply would have, individually or in the aggregate, a Material Adverse
Effect.

4.14 TITLE. The Company and its Subsidiaries have good and marketable title to
all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

4.15 INSURANCE. Each of the Company's Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such

 

14


--------------------------------------------------------------------------------



Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

4.16 REGULATORY PERMITS. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

4.17 INTERNAL ACCOUNTING CONTROLS. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that:

4.17.1 transactions are executed in accordance with management's general or
specific authorizations;

4.17.2 transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles by a firm
with membership to the PCAOB and to maintain asset accountability;

4.17.3 access to assets is permitted only in accordance with management's
general or specific authorization; and

4.17.4 the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

4.18 NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company's officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement, which in the judgment of the Company's officers has or is
expected to have a Material Adverse Effect.

4.19 TAX STATUS. The Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports

 

15


--------------------------------------------------------------------------------



and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

4.20 CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents filed at
least ten (10) days prior to the date hereof and except for arm's length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
third parties and other than the grant of stock options disclosed in the SEC
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

4.21 DILUTIVE EFFECT. The Company understands and acknowledges that the number
of shares of Common Stock issuable upon purchases pursuant to this Agreement
will increase in certain circumstances including, but not necessarily limited
to, the circumstance wherein the trading price of the Common Stock declines
during the period between the Effective Date and the end of the Open Period. The
Company's executive officers and directors have studied and fully understand the
nature of the transactions contemplated by this Agreement and recognize that
they have a potential dilutive effect. The Board of Directors of the Company has
concluded, in its good faith business judgment that such issuance is in the best
interests of the Company. The Company specifically acknowledges that, subject to
such limitations as are expressly set forth in the Transaction Documents, its
obligation to issue shares of Common Stock upon purchases pursuant to this
Agreement is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other shareholders of the
Company.

4.22 NO GENERAL SOLICITATION. Neither the Company, nor any of its affiliates,
nor any person acting on its behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Common Stock offered hereby.

4.23 NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS will be
payable by the Company with respect to the transactions contemplated by this
Agreement, other than disclosed in this Agreement.

 

16


--------------------------------------------------------------------------------



ARTICLE V

COVENANTS OF THE COMPANY

5. Covenants of the Company. The Company makes the following covenants:

5.1 BEST EFFORTS. The Company shall use commercially reasonable efforts timely
to satisfy each of the conditions to be satisfied by it as provided in Section 7
of this Agreement.

5.2 BLUE SKY. The Company shall, at its sole cost and expense, on or before each
of the Closing Dates, take such action as the Company shall reasonably determine
is necessary to qualify the Securities for, or obtain exemption for the
Securities for, sale to the Investor at each of the Closings pursuant to this
Agreement under applicable securities or "Blue Sky" laws of such states of the
United States, as reasonably specified by Investor, and shall provide evidence
of any such action so taken to the Investor on or prior to the Closing Date.

5.3 REPORTING STATUS. Until the earlier to occur of:

5.3.1 the first date which is after the date this Agreement is terminated
pursuant to Section 9 and on which the Holders (as that term is defined in the
Registration Rights Agreement) may sell all of the Securities without
restriction pursuant to Rule 144(k) promulgated under the 1933 Act (or successor
thereto); and

5.3.2 the date on which (i) the Holders shall have sold all the Securities; and
(ii) this Agreement has been terminated pursuant to Section 9 (the "Registration
Period"), the Company shall file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as a
reporting company under the 1934 Act.

5.4 USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Shares (excluding amounts paid by the Company for fees as set forth in the
Transaction Documents) for general corporate and working capital purposes and
acquisitions or assets, businesses or operations or for other purposes that the
Board of Directors deem to be in the best interest of the Company.

5.5 FINANCIAL INFORMATION. The Company agrees to make available to the Investor
via EDGAR or other electronic means the following to the Investor during the
Registration Period:

5.5.1 within five (5) Trading Days after the filing thereof with the SEC, a copy
of its Annual Reports on Form 10-KSB, its Quarterly Reports on Form 10-QSB, any
Current Reports on Form 8-K and any Registration Statements or amendments filed
pursuant to the 1933 Act;

5.5.2 on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries;

 

17


--------------------------------------------------------------------------------



5.5.3 copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and

5.5.4 within two (2) calendar days of filing or delivery thereof, copies of all
documents filed with, and all correspondence sent to, the Principal Market, any
securities exchange or market, or the National Association of Securities
Dealers, Inc., unless such information is material nonpublic information.

5.6 RESERVATION OF SHARES. Subject to the following sentence, the Company shall
take all action necessary to at all times have authorized, and reserved for the
purpose of issuance, a sufficient number of shares of Common Stock to provide
for the issuance of the Securities hereunder. In the event that the Company
determines that it does not have a sufficient number of authorized shares of
Common Stock to reserve and keep available for issuance as described in this
Section 5(f), the Company shall use its best efforts to increase the number of
authorized shares of Common Stock by seeking shareholder approval for the
authorization of such additional shares.

5.7 LISTING. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
upon the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, such listing
of all Registrable Securities from time to time issuable under the terms of the
Transaction Documents. Neither the Company nor any of its Subsidiaries shall
take any action, which would be reasonably expected to result in the delisting
or suspension of the Common Stock on the Principal Market (excluding suspensions
of not more than one (1) trading day resulting from business announcements by
the Company). The Company shall promptly provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.7.

5.8 TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall cause each of
its Subsidiaries not to, enter into, amend, modify or supplement, or permit any
Subsidiary to enter into, amend, modify or supplement, any agreement,
transaction, commitment or arrangement with any of its or any Subsidiary's
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, shareholders who beneficially own 5% or more of the
Common Stock, or affiliates or with any individual related by blood, marriage or
adoption to any such individual or with any entity in which any such entity or
individual owns a 5% or more beneficial interest (each a "Related Party"),
except for

5.8.1 customary employment arrangements and benefit programs on reasonable
terms,

 

18


--------------------------------------------------------------------------------



5.8.2 any agreement, transaction, commitment or arrangement on an arms-length
basis on terms no less favorable than terms which would have been obtainable
from a person other than such Related Party, or

5.8.3 any agreement, transaction, commitment or arrangement which is approved by
a majority of the disinterested directors of the Company. For purposes hereof,
any director who is also an officer of the Company or any Subsidiary of the
Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. "Affiliate" for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (i) has a 5% or more equity interest in that
person or entity, (ii) has 5% or more common ownership with that person or
entity, (iii) controls that person or entity, or (iv) is under common control
with that person or entity. "Control" or "Controls" for purposes hereof means
that a person or entity has the power, direct or indirect, to conduct or govern
the policies of another person or entity.

5.9 FILING OF FORM 8-K. On or before the date which is three (3) Trading Days
after the Execution Date, the Company shall file a Current Report on Form 8-K
with the SEC describing the terms of the transaction contemplated by the
Transaction Documents in the form required by the 1934 Act, if such filing is
required.

5.10 CORPORATE EXISTENCE. The Company shall use its best efforts to preserve and
continue the corporate existence of the Company.

5.11 NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO
MAKE A PUT. The Company shall promptly notify Investor upon the occurrence of
any of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities:

5.11.1 receipt of any request for additional information by the SEC or any other
federal or state governmental authority during the period of effectiveness of
the Registration Statement for amendments or supplements to the Registration
Statement or related prospectus;

5.11.2 the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of any Registration
Statement or the initiation of any proceedings for that purpose;

5.11.3 receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or notice of any proceeding for such
purpose;

5.11.4 the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein

 

19


--------------------------------------------------------------------------------



not misleading, and that in the case of the related prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and

5.11.5 the Company's reasonable determination that a post-effective amendment to
the Registration Statement would be appropriate, and the Company shall promptly
make available to Investor any such supplement or amendment to the related
prospectus. The Company shall not deliver to Investor any Put Notice during the
continuation of any of the foregoing events.

5.12 REIMBURSEMENT. If (i) Investor becomes involved in any capacity in any
action, proceeding or investigation brought by any shareholder of the Company,
in connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if Investor is impleaded in any
such action, proceeding or investigation by any person (other than as a result
of a breach of the Investor’s representations and warranties set forth in this
Agreement); or (ii) Investor becomes involved in any capacity in any action,
proceeding or investigation brought by the SEC against or involving the Company
or in connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents (other than as a result of a breach of
the Investor’s representations and warranties set forth in this Agreement), or
if Investor is impleaded in any such action, proceeding or investigation by any
person, then in any such case, the Company will reimburse Investor for its
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith, as such expenses are incurred. In
addition, other than with respect to any matter in which Investor is a named
party, the Company will pay to Investor the charges, as reasonably determined by
Investor, for the time of any officers or employees of Investor devoted to
appearing and preparing to appear as witnesses, assisting in preparation for
hearings, trials or pretrial matters, or otherwise with respect to inquiries,
hearing, trials, and other proceedings relating to the subject matter of this
Agreement. The reimbursement obligations of the Company under this section shall
be in addition to any liability which the Company may otherwise have, shall
extend upon the same terms and conditions to any affiliates of Investor that are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees, attorneys, accountants, auditors and controlling
persons (if any), as the case may be, of Investor and any such affiliate, and
shall be binding upon and inure to the benefit of any successors of the Company,
Investor and any such affiliate and any such person.

ARTICLE VI

COVER.

6. If the number of Shares represented by any Put Notice (s) become restricted
or are no longer freely trading for any reason, and after the applicable Closing
Date, the Investor purchases, in an open market transaction or otherwise, the
Company's Common Stock (the "Covering Shares") in order to make delivery in
satisfaction of a sale of Common Stock by the Investor (the "Sold Shares"),
which delivery such Investor anticipated to make using the Shares represented by
the Put Notice (a "Buy-In"), the Company shall pay to the Investor the Buy-In
Adjustment Amount

 

20


--------------------------------------------------------------------------------



(as defined below). The "Buy-In Adjustment Amount" is the amount equal to the
excess, if any, of (i) the Investor's total purchase price (including brokerage
commissions, if any) for the Covering Shares over (ii) the net proceeds (after
brokerage commissions, if any) received by the Investor from the sale of the
Sold Shares. The Company shall pay the Buy-In Adjustment Amount to the Investor
in immediately available funds immediately upon demand by the Investor. By way
of illustration and not in limitation of the foregoing, if the Investor
purchases Common Stock having a total purchase price (including brokerage
commissions) of $11,000 to cover a Buy-In with respect to the Common Stock it
sold for net proceeds of $10,000, the Buy-In Adjustment Amount which the Company
will be required to pay to the Investor will be $1,000. Under no circumstances
shall Investor sell an amount of the Company's Common Stock greater than that
amount represented by any and all outstanding Put Notices, past or current,
unless specifically directed by the Company, in writing, to do so.

ARTICLE VII

CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL.

7. The obligation hereunder of the Company to issue and sell the Securities to
the Investor is further subject to the satisfaction, at or before each Closing
Date, of each of the following conditions set forth below. These conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion.

7.1 The Investor shall have executed each of this Agreement and the Registration
Rights Agreement and delivered the same to the Company.

7.2 The Investor shall have delivered to the Company the Purchase Price for the
Securities being purchased by the Investor between the end of the Pricing Period
and the Closing Date via a Put Settlement Sheet (hereto attached as Exhibit G).
After receipt of confirmation of delivery of such Securities to the Investor,
the Investor, by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company will disburse the funds constituting
the Purchase Amount.

7.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction, which prohibits the
consummation of any of the transactions contemplated by this Agreement.

ARTICLE VIII

FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE.

8. The obligation of the Investor hereunder to purchase Shares is subject to the
satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

8.1 The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor.

 

21


--------------------------------------------------------------------------------



8.2 The Common Stock shall be authorized for quotation on the Principal Market
and trading in the Common Stock shall not have been suspended by the Principal
Market or the SEC, at any time beginning on the date hereof and through and
including the respective Closing Date (excluding suspensions of not more than
one (1) Trading Day resulting from business announcements by the Company,
provided that such suspensions occur prior to the Company's delivery of the Put
Notice related to such Closing).

8.3 The representations and warranties of the Company shall be true and correct
as of the date when made and as of the applicable Closing Date as though made at
that time (except for (i) representations and warranties that speak as of a
specific date and (ii) with respect to the representations made in Sections 4.7,
4.8 and 4.9 and the third sentence of Section 4.11 hereof, events which occur on
or after the date of this Agreement and are disclosed in SEC filings made by the
Company at least ten (10) Trading Days prior to the applicable Put Notice Date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company on or before such Closing Date. The
Investor may request an update as of such Closing Date regarding the
representation contained in Section 4.3 above.

8.4 The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as such Investor shall request) being
purchased by the Investor at such Closing.

8.5 The Board of Directors of the Company shall have adopted resolutions
consistent with Section 4(b)(ii) above (the "Resolutions") and such Resolutions
shall not have been amended or rescinded prior to such Closing Date.

8.6 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction, which prohibits the
consummation of any of the transactions contemplated by this Agreement.

8.7 The Registration Statement shall be effective on each Closing Date and no
stop order suspending the effectiveness of the Registration statement shall be
in effect or to the Company's knowledge shall be pending or threatened.
Furthermore, on each Closing Date (i) neither the Company nor Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC's concerns have been addressed and Investor is reasonably satisfied that the
SEC no longer is considering or intends to take such action), and (ii) no other
suspension of the use or withdrawal of the effectiveness of such Registration
Statement or related prospectus shall exist.

8.8 At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to

 

22


--------------------------------------------------------------------------------



be stated therein or necessary to make the statements therein not misleading or
which would require public disclosure or an update supplement to the prospectus.

 

8.9 If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2.9 or the Company shall have obtained appropriate
approval pursuant to the requirements of Nevada law and the Company’s Articles
of Incorporation and By-laws.

 

8.10 The conditions to such Closing set forth in Section 2.6 shall have been
satisfied on or before such Closing Date.

 

8.11 The Company shall have certified to the Investor the number of Shares of
Common Stock outstanding when a Put Notice is given to the Investor.

 

8.12 The Company shall have delivered to Investor, within 20 days of the
execution of this agreement, 504,000 shares of the Company’s stock, as an
inducement fee to obtain Investor’s approval to enter this agreement.

ARTICLE IX

TERMINATION.

9. This Agreement shall terminate upon any of the following events:

9.1 when the Investor has purchased an aggregate of Three Million dollars
($3,000,000) in the Common Stock of the Company pursuant to this Agreement;

 

9.2 on the date which is twenty-four (24) months after the Effective Date;

9.3 at the discretion of the Investor, in the event the Company shall have been
notified of a breach of any provision contained in this Agreement or in the
Registration Rights Agreement and shall fail to cure such breach within ten (10)
days from the date of notification by the Investor.

ARTICLE X

SUSPENSION

10. This Agreement shall be suspended upon any of the following events, and
shall remain suspended until such event is rectified:

10.1 the trading of the Common Stock is suspended by the SEC, the Principal
Market or the NASD for a period of two (2) consecutive Trading Days during the
Open Period;

23


--------------------------------------------------------------------------------



10.2 The Common Stock ceases to be registered under the 1934 Act or listed or
traded on the Principal Market. Upon the occurrence of one (1) of the
above-described events, the Company shall send written notice of such event to
the Investor.

ARTICLE XI

INDEMNIFICATION.

11. In consideration of the parties mutual obligations set forth In the
Transaction Documents, each of the parties (in such capacity, an "Indemnitor")
shall defend, protect, indemnify and hold harmless the other and all of the
other party's shareholders, officers, directors, employees, counsel, and direct
or indirect investors and any of the foregoing person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys' fees and disbursements (the "Indemnified
Liabilities"), incurred by any Indemnitee as a result of, or arising out of, or
relating to:

11.1. any misrepresentation or breach of any representation or warranty made by
the Indemnitor or any other certificate, instrument or document contemplated
hereby or thereby;

11.2. any breach of any covenant, agreement or obligation of the Indemnitor
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or

11.3. any cause of action, suit or claim brought or made against such Indemnitee
by a third party and arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, except
insofar as any such misrepresentation, breach or any untrue statement, alleged
untrue statement, omission or alleged omission is made in reliance upon and in
conformity with information furnished to Indemnitor which is specifically
intended for use in the preparation of any such Registration Statement,
preliminary prospectus, prospectus or amendments to the prospectus. To the
extent that the foregoing undertaking by the Indemnitor may be unenforceable for
any reason, the Indemnitor shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The indemnity provisions contained herein shall be in
addition to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.

ARTICLE XII

GOVERNING LAW; MISCELLANEOUS.

12. The following provisions shall apply:

24


--------------------------------------------------------------------------------



12.1 GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the Nevada without regard to the principles of
conflict of laws. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Las Vegas,
County of Clark, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

12.2 LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth in the
Transaction Documents, each party shall pay the fees and expenses of its
advisers, counsel, the accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. Any attorneys' fees and
expenses incurred by either the Company or by the Investor in connection with
the preparation, negotiation, execution and delivery of any amendments to this
Agreement or relating to the enforcement of the rights of any party, after the
occurrence of any breach of the terms of this Agreement by another party or any
default by another party in respect of the transactions contemplated hereunder,
shall be paid on demand by the party which breached the Agreement and/or
defaulted, as the case may be. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of any Securities.

12.3 COUNTERPARTS. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

12.4 HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

12.5 SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

25


--------------------------------------------------------------------------------



12.6 ENTIRE AGREEMENT; AMENDMENTS. This Agreement supersedes all other prior
oral or written agreements between the Investor, the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein (including the other
Transaction Documents) contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Investor, and no provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.

12.7 NOTICES. Any notices or other communications required or permitted to be
given under the terms of this Agreement must be in writing and will be deemed to
have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

LitFunding Corp.

 

 

6375 S. Pecos

 

 

Las Vegas, NV 89120

 

 

Telephone: 702-898-8388

 

 

Facsimile:

702-898-2988

 

With copies to:

Donald J. Stoecklein

Stoecklein Law Group

402 West Broadway

Suite 400

San Diego, California 92101

Tel: (619) 595-4882

Fax: (619) 595-4883

 

If to the Investor:

Imperial Capital Holdings

 

 

Maritza Sanabria

 

 

Managing Director

 

 

Apdo. 10559-1000

 

 

San Jose, Costa Rica

 

 

Telephone: +506 (1) 258-6464

 

Facsimile: +506 (1) 258-6060

 

Each party shall provide five (5) days' prior written notice to the other party
of any change in address or facsimile number.

12.8 NO ASSIGNMENT. This Agreement may not be assigned.

 26


--------------------------------------------------------------------------------



12.9 NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and is not for the benefit of, nor may any provision hereof
be enforced by, any other person.

12.10 SURVIVAL. The representations and warranties of the Company and the
Investor contained in Sections 2 and 3, the agreements and covenants set forth
in Sections 4 and 5, and the indemnification provisions set forth in Section 10,
shall survive each of the Closings and the termination of this Agreement.

12.11 PUBLICITY. The Company and Investor shall consult with each other in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior consent of
the other parties, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, in which such case the disclosing party shall provide the other parties
with prior notice of such public statement. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Investor without the prior
consent of such Investor, except to the extent required by law. Investor
acknowledges that this Agreement and all or part of the Transaction Documents
may be deemed to be "material contracts" as that term is defined by Item
601(b)(10) of Regulation S-B, and that the Company may therefore be required to
file such documents as exhibits to reports or registration statements filed
under the 1933 Act or the 1934 Act. Investor further agrees that the status of
such documents and materials as material contracts shall be determined solely by
the Company, in consultation with its counsel.

12.12 FURTHER ASSURANCES. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

12.13 PLACEMENT AGENT. The Company agrees to pay Brewer Financial Services, LLC.
a registered broker dealer one percent (1.0%) of the Put Amount on each draw
toward the fee. Brewer Financial Services, LLC will also act as an unaffiliated
broker dealer. The Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other persons or entities for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by the Transaction Documents. The Company shall
indemnify and hold harmless the Investor, their employees, officers, directors,
agents, and partners, and their respective affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorney's fees) and expenses incurred in respect of any such claimed or
existing fees, as such fees and expenses are incurred.

12.14 NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

27


--------------------------------------------------------------------------------



12.15 REMEDIES. The Investor and each holder of the Shares shall have all rights
and remedies set forth in this Agreement and the Registration Rights Agreement
and all rights and remedies which such holders have been granted at any time
under any other agreement or contract and all of the rights which such holders
have under any law. Any person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any default or breach
of any provision of this Agreement, including the recovery of reasonable
attorneys fees and costs, and to exercise all other rights granted by law.

12.16 PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

12.17 PRICING OF COMMON STOCK. For purposes of this Agreement, the bid price of
the Common Stock in this Agreement shall be as reported on Bloomberg.

[SIGNATURE PAGE TO FOLLOW]

 

28


--------------------------------------------------------------------------------



Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement and the Registration Rights
Agreement as of the date set forth below.

The undersigned signatory hereby certifies that he has read and understands the
Investment Agreement, and the representations made by the undersigned in this
Investment Agreement are true and accurate, and agrees to be bound by its terms.

Dated this 28th day of July 2006.

 

IMPERIAL CAPITAL HOLDINGS

 

 

By:/s/ Maritza Sanabria                                          

 

Maritza Sanabria, Managing Director

 

 

LITFUNDING CORP.

 

 

By:/s/ Morton Reed                                                        

 

Morton Reed, Chief Executive Officer

 

 

29


--------------------------------------------------------------------------------



 

 

LIST OF EXHIBITS  

 

 

EXHIBIT A Registration Rights Agreement

EXHIBIT B Opinion of Company's Counsel

EXHIBIT C [reserved]

EXHIBIT D Broker Representation Letter

EXHIBIT E Board Resolution

EXHIBIT F Put Notice

EXHIBIT G Put Settlement Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30


--------------------------------------------------------------------------------



LIST OF SCHEDULES  

 

Schedule 4(a) Subsidiaries

Refer to the 34 Act Reports filed with the SEC

 

 

 

 

 

 

 

 

 

 

 

31


--------------------------------------------------------------------------------



EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32


--------------------------------------------------------------------------------



EXHIBIT B

 

STOECKLEIN LAW GROUP, A PROFESSIONAL CORPORATION

PRACTICE LIMITED TO FEDERAL SECURITIES

 

 

EMERALD PLAZA

Telelphone: (619) 595-4882

402 West Broadway

Facsimile: (619) 595-4883

Suite 400

email: djs@slgseclaw.com

San Diego, California 92101

web: www.slgseclaw.com

 

 

July 28, 2006

 

Board of Directors

LitFunding Corp.

6375 South Pecos Rd.

Las Vegas, Nevada 89120

 

Ladies and Gentlemen:

 

We have acted as counsel to LitFunding Corp., a Nevada corporation (“the
Company”), in connection with a Investment Agreement executed with Imperial
Capital Holdings and the Registration Statement on Form SB-2 to be filed by the
Company with the Securities and Exchange Commission pursuant to the Securities
Act of 1933 (the “Act”). The Registration relates to the proposed registration
of 15 +/- million shares (the “Shares”) of common stock, $0.001 par value per
share (the “Common Stock”) of the Company for resale by certain stockholders.

 

In that connection, we have examined originals, or copies certified or otherwise
identified to our satisfaction, of such documents, corporate records,
certificates and other documents as we have deemed necessary or appropriate for
the purposes of this opinion, including the following: (a) the Articles of
Incorporation and Bylaws of the Company, as amended; (b) resolutions adopted by
the Board of Directors of the Company; (c) the Registration Statement on Form
SB-2, together with the Exhibits to be filed as a part thereof; and (d) Nevada
law including the statutory provisions, all applicable provisions of the Nevada
Constitution and reported judicial decisions interpreting those laws.

 

For purposes of this opinion, we have assumed the authenticity of all documents
submitted to us as originals, the conformity to the originals of all documents
submitted to us as copies, and the

 

33


--------------------------------------------------------------------------------



authenticity of the originals of all documents submitted to us as copies. We
have also assumed the genuineness of the signatures of persons signing all
documents in connection with which this opinion is rendered, the authority of
such persons signing on behalf of the parties thereto other than the Company,
and due authorization, execution and delivery of all documents by the parties
thereto other than the Company.

 

Based on such foregoing, we are of the opinion that the Company is a corporation
duly authorized and validly existing and in good standing under the laws of the
State of Nevada and that the Shares, registered under the terms of the SB2 for
sale by the selling security holders and to be issued upon conversion of the
term note and exercise of outstanding warrants and options will be or have been
duly authorized and are validly issued, fully paid, and non-assessable.

 

This opinion letter has been prepared for your use in connection with the
Registration Statement and speaks as of the date hereof. This opinion includes
our opinion on Nevada law including the Nevada Constitution, all applicable
provisions of Nevada statutes, and reported judicial decisions interpreting
those laws.

 

We hereby consent to the filing of this opinion, or copies thereof, as an
exhibit to the Investment Agreement and to the statement made regarding our firm
under the caption “Legal Matters” in the prospectus included in the Registration
Statement. In giving this consent, we do not thereby admit that we are within
the category of persons whose consent is required under Section 7 of the
Securities Act of 1933 or the rules and regulations of the Securities and
Exchange Commission thereunder.

 

 

Stoecklein Law Group

 

 

 

 

 

 

 

 

 

 

 

34


--------------------------------------------------------------------------------



EXHIBIT C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35


--------------------------------------------------------------------------------



EXHIBIT D

[BROKER'S LETTERHEAD]

Date

Via Facsimile

Attention:  

 

Re: LitFunding Corp.

Dear __________________:

It is our understanding that the Form Registration Statement bearing SEC File
Number ( ___-______) filed by LitFunding Corp., on Form SB-2 on __________, 2006
was declared effective on _______________, 2006.

This letter shall confirm that ______________ shares of the common stock of
LitFunding Corp., are being sold on behalf of __________________ and that we
shall comply with the prospectus delivery requirements set forth in that
Registration Statement by filing the same with the purchaser.

If you have any questions please do not hesitate to call.

Sincerely,

 

cc:

 

 

 

 

 

 

 

36


--------------------------------------------------------------------------------



EXHIBIT E

 

 

UNANIMOUS CONSENT OF BOARD OF DIRECTORS

 

 

THE UNDERSIGNED, being the Board of Directors of LITFUNDING CORP., a Nevada
Corporation, in lieu of a Directors meeting, hereby consent to the following
resolutions:

RESOLVED, that the Corporation has authorized the sale of up to $3,000,000 of
$0.001 par value per share common stock at a purchase price of no less than 93%
of the lowest closing best bid price during a set pricing period, to Imperial
Capital Holdings, a Nevis Company, upon the terms and conditions of the
Investment Agreement attached hereto, and be it

 

FURTHER RESOLVED, that the Corporate officers are hereby authorized to execute
the Investment Agreement, together with any and all related documents necessary
to complete the transaction.

 

DATED: _______________________

 

________________________

 __________________________________

Morton Reed

(Chairman)

Stanley Weiner









 

__________________________

Donald Hejmanowski

 

 

 

37


--------------------------------------------------------------------------------



EXHIBIT F

Date:

RE: Put Notice Number __

Dear Imperial Capital Holdings:

This is to inform you that as of today, LitFunding Corp., a Nevada corporation
(the "Company"), hereby elects to exercise its right pursuant to the Investment
Agreement to require Imperial Capital Holdings to purchase shares of its common
stock. The Company hereby certifies that:

The amount of this put is $__________.

The Pricing Period runs from ________ until _______.

The current number of shares issued and outstanding as of the Company are:

 

Regards,

 

 

Morton Reed

CEO

LitFunding Corp.

 

 

 

 

 

 

 

 

 

 

38


--------------------------------------------------------------------------------



EXHIBIT G

PUT SETTLEMENT SHEET

Date:

Morton Reed,

Pursuant to the Put given by LitFunding Corp. to Imperial Capital Holdings on
_________________ 200x, we are now submitting the amount of common shares for
you to issue to Imperial.

Please have a certificate bearing no restrictive legend totaling __________
shares issued to Imperial Capital Holdings immediately and send via DWAC to the
following account:

XXXXXX

If not DWAC eligible, please send FedEx Priority Overnight to:

XXXXXX

Once these shares are received by us, we will have the funds wired to the
Company.

Regards,

_______________________

 

 

 

 

 

 

 

 

 

 

 

39


--------------------------------------------------------------------------------



 

DATE. . . . . . . . . . . . . . . . . . . . . PRICE

 

Date of Day 1 . . . . . . . . . . . . . . . . Closing Bid of Day 1

Date of Day 2 . . . . . . . . . . . . . . . . Closing Bid of Day 2

Date of Day 3 . . . . . . . . . . . . . . . . Closing Bid of Day 3

Date of Day 4 . . . . . . . . . . . . . . . . Closing Bid of Day 4

Date of Day 5 . . . . . . . . . . . . . . . . Closing Bid of Day 5

 

 

 

 

LOWEST 1 (ONE) CLOSING BID IN PRICING PERIOD

------------

 

PUT AMOUNT

------------

 

AMOUNT WIRED TO COMPANY

------------

 

PURCHASE PRICE (96% (NINETY-SIX PERCENT))

------------

 

AMOUNT OF SHARES DUE

------------

 

 

 

The undersigned has completed this Put as of this ___ day of _________, 200x.

LitFunding Corp.

 

Morton Reed, CEO

 

 

 

 

40


--------------------------------------------------------------------------------



 

 

SCHEDULE 4(c) CAPITALIZATION

 

Refer to the 34 Act Reports filed with the SEC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41


--------------------------------------------------------------------------------



SCHEDULE 4(e) CONFLICTS

 

 

Refer to the 34 Act Reports filed with the SEC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42


--------------------------------------------------------------------------------



SCHEDULE 4(g) MATERIAL CHANGES

 

 

 

Refer to the 34 Act Reports filed with the SEC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43


--------------------------------------------------------------------------------



SCHEDULE 4(h) LITIGATION

 

 

Refer to the 34 Act Reports filed with the SEC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44


--------------------------------------------------------------------------------



SCHEDULE 4(l) INTELLECTUAL PROPERTY

 

 

Refer to the 34 Act Reports filed with the SEC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45


--------------------------------------------------------------------------------



SCHEDULE 4(n) LIENS

 

 

Refer to the 34 Act Reports filed with the SEC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46


--------------------------------------------------------------------------------



SCHEDULE 4(t) CERTAIN TRANSACTIONS

 

 

Refer to the 34 Act Reports filed with the SEC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47